Exhibit 23.2 PARKER RANDALL CF (H.K.) CPA LIMITED Room 201, 2/F., Two Grand Tower, 625 Nathan Road, Kowloon. Tel : 35763455 Fax : 26251263 To: Richard I Anslow Attorney at Law Anslow & Jaclin LLP 195 Route 9 South Manalapan NJ 07726 July 01, 2010 Dear Anslow, We have reviewed the financial statements of China Green, Inc. for the years ended June 30, 2009 and June 30, 2008, and period ended March 31, 2010 and also the Form S-lA. No further comment is needed to be highlighted for your attention. We, as company's auditor, hereby make consent for the filing. Best regards, /s/ Parker Randall CF Parker Randall CF (H.K.) CPA Limited
